Reasons for Allowance
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 1, the prior art available does not teach An apparatus comprising:
one or more hardware processors;
memory storing computer program instructions executable by the one or more hardware processors; and
a user interface configuration system configured to utilize the one or more hardware processors to perform operations comprising:
causing presentation of a user interface configured to browse an electronic catalog of listings;
upon receiving a selection, in the user interface, of a banner visualizing an option to browse the electronic catalog based on distinguishing styles, reconfiguring the user interface to a style browsing mode displaying product images from the electronic catalog that are selectable to (a) identify a distinguishing style and (b) search based on the distinguishing style, the style browsing mode configured to:

trigger a curation engine to (i) automatically identify the distinguishing style of a product in the image based on one or more visual characteristics of the product using at least one of image recognition, automatic classification, or crowdsourcing,
and (ii) identify, from the electronic catalog, matching listings containing images of products having styles that match the distinguishing style of the product;
receive, from the curation engine, a representation of the matching listings;
and cause presentation of the matching listings in the user interface..

	The most analogous prior art includes Na (US 2013/0129210 A1), Inoue (US 2010/0076867 A1), and Lazarus (US 9,773,269 B1).
	Na discloses a style recognition unit which extracts style feature information from a user image and recognizes style characteristics.  A recommendation device matches characteristics in a recommendation style table and transmits the searched recommendation information to the user.
	Na is deficient in a number of ways.  As written, the claims require that the interface is configured to browse an electronic catalog of item listings, a banner visualizing an option to browse the catalog based on distinguishing styles, reconfiguring the interface to a style browsing mode that identifies a distinguishing style and searches based on the distinguishing style, and receiving a selection of an image.  Na does not teach these concepts.  
In view of the above, Na fails to disclose or render obvious the combination of features as emphasized above.

Though disclosing these features, Inoue does not disclose or render obvious the features emphasized above.
Regarding Lazarus, Lazarus discloses a CAPTCHA box from which a user can select items based on their type (such as wallets.)  If a user shows interest in an item, the interface shows additional information about the wallet (style browsing mode).  The style is identified based on the user selecting the items in response to the prompt (select all of the wallet photos).  Lazarus further uses item ontology to classify items and arrange them in a hierarchy to facilitate browsing and/or purchasing of items.
Though disclosing this feature, Lazarus does not disclose or render obvious the features emphasized above.  As argued by the Applicant, if the item preview popup window is being equated with a style browsing mode, the images within the popup window must be selectable to identify a distinguishing style and search based on the distinguishing style.  The images within the popup are not described as being selectable to identify a distinguishing style and search based on the distinguishing style, but rather the style has already been identified by the selection of the item in the captcha box.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Na, Inoue, Lazarus, Solomon, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 8 recites a method comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.
Claim 15 recites a non-transitory machine-readable storage medium comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.
Claims 2-7, 9-14 and 16-20 are dependencies of independent claims 1, 8 and 15 and are allowable over the prior art for the reasons identified above with respect to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2013/0073420 A1 to Kumm, [Claim 30], discussing executing a search heuristic and selecting design elements using a client style, which is determined based on the selection of images representing style categories (see Figs. 3A-5B).  Kumm does not disclose a banner visualizing an option to browse a catalog based on distinguishing styles.
US 2013/0243249 A1 to You, [0015], describing searching for images having characteristics similar to an extracted characteristic of a selected image to determine the architectural style of the selected image. Kumm does not disclose a banner visualizing an option to browse a catalog based on distinguishing styles.
Wenli Zhang and Dan Hu, "Research on customer-oriented shopping guide system of suit-dress with intelligent characteristics," 2009 IEEE 10th International Conference on Computer-Aided Industrial Design & Conceptual Design, 2009, pp. 1979-1982, doi: 10.1109/CAIDCD.2009.5374970., describing shopping a website through recommendation by style, for example a machine learning algorithm sorts out shoes according to their style details.  When you click on a pair you are interested in, you are presented another 48 pairs which have a similar style (p. 1979-1980).  Zhang does not disclose the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625